United States Court of Appeals
                       For the First Circuit

No. 13-1387

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                         ESTEVENSON ETIENNE,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. George A. O'Toole, U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
                      Thompson, Circuit Judge,
                     and Smith,* District Judge.



     Charles W. Rankin, with whom Kerry A. Haberlin was on brief,
for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                          October 29, 2014




     *
         Of the District of Rhode Island, sitting by designation.
           THOMPSON, Circuit Judge.         This appeal arises out of the

government's attempt to prove the old adage, where there's smoke

there's fire. Appellant Estevenson Etienne ("Etienne") appeals his

conviction on a charge of conspiring to distribute cocaine base,

otherwise known as "crack."       Thanks to the jury's guilty verdict,

Etienne found himself sentenced to seventy months (nearly six

years) in jail.

           Now, Etienne asks us to vacate his conviction because he

says the district judge admitted improper overview testimony from

a government agent, allowed government witnesses to identify voices

on recordings without proper foundation, and erroneously permitted

law enforcement officers to improperly interpret for the jury what

was taking place on those recordings.         In the alternative, Etienne

seeks resentencing pursuant to Alleyne v. United States, 133 S. Ct.
2151 (2013).

           We affirm.

                             I. BACKGROUND

           Because Etienne's appeal follows the jury's finding of

guilt, we view the facts in the light most favorable to the

verdict.   United States v. Rodriguez, 731 F.3d 20, 23 (1st Cir.

2013),   cert.   denied,   134   S.   Ct.   1329   (2014).   We   begin   by

summarizing the evidence at trial, reserving additional details for

our discussion of Etienne's specific arguments.




                                      -2-
                             A. The ATF Investigation

                 2009 found the Bureau of Alcohol, Tobacco, Firearms, and

Explosives ("ATF") looking to smoke out drug dealers on Boston's

North Shore.         Our story begins with an individual identified only

as   "Paul."         Paul   found      himself     in   hot    water   after   the   ATF

discovered he had illegally procured a gun for an individual we'll

call "Smith,"1 a known criminal in the North Shore town of Lynn,

Massachusetts. When confronted with the evidence against him, Paul

agreed      to    work    with   the   ATF    in   order      to   avoid   prosecution.

Ultimately, the ATF had Paul buy $40 of cocaine from Smith.

                 The ATF went up the chain, so to speak, and let Smith

know they had him on drug distribution.                       Like Paul before him,

Smith agreed to become an informant and cooperate in the ATF's

investigation.           Ultimately, Smith worked with the ATF for about a

year and helped out with over a dozen investigations.                          Over the

course of the year, the ATF paid him in excess of $4100 for his

assistance, $400 of which was attributable to his work enabling

this particular prosecution.

                 Making use of Smith's knowledge, ATF Special Agent John

Mercer ("Mercer") identified several additional targets in the

area.       Among them were Andre Jean-Francois, known as "Black," and



        1
       "Smith" is an alias. We have changed his name in light of
concerns about the safety of cooperating witnesses raised by the
Committee on Court Administration and Case Management of the
Judicial Conference of the United States.

                                             -3-
Etienne, who went by the nickname "Smoke," and Smith described them

as drug dealers from whom the ATF could buy crack.          Mercer had him

set up controlled buys to catch them in the act.          Each transaction

(there   were   two)   began   with    Smith   calling   Jean-Francois   to

negotiate the deal, after which Jean-Francois arranged for Smith to

make the physical purchase from Etienne.         Although the deals were

recorded through the use of a body wire, the government did not

introduce any video or photographic evidence depicting the deals as

they went down.

           The first deal took place on July 22, 2009.         On Mercer's

instructions, Smith had called Jean-Francois the previous day

looking to buy half an ounce of crack, and the two agreed on a

price of $600.    On July 22, Smith met with Mercer and other law

enforcement agents before getting back in touch with Jean-Francois.

With the agents listening in and recording the conversation, Smith

called Jean-Francois to hammer out the details, and they agreed to

meet at a house where Smith's young son lived in Lynn.              Before

leaving for the rendezvous, Smith donned a body wire and law

enforcement officers gave him $600 to pay for the drugs.             Smith

then went to his son's house to wait for Jean-Francois.

           Shortly after Smith got to the house, Jean-Francois

called him back to say that plans had changed.           Smith would now be

buying the drugs from Etienne instead, and Smith was to go to

Etienne's home, which was also in Lynn. Jean-Francois told him the


                                      -4-
price had gone up too, and was now $650.     Mercer authorized Smith

to use $50 from his own pocket to cover the difference.

            After hearing from Jean-Francois, Smith called Etienne to

confirm the new plan.       Etienne confirmed they would make the

exchange at his house on Hollingsworth Street, and Smith headed

over.    Massachusetts State Trooper James Bruce ("Bruce")--who was

conducting surveillance and listening to Smith's body wire as a

part of the ATF's investigation--observed Smith arrive at Etienne's

house.    Bruce observed Smith speak briefly with Etienne on the

porch before both men headed inside.

            Once inside, Smith and Etienne spoke for a few minutes

about Smith's car and young son (who was sick with cancer), and

Etienne's daughter, who Etienne had custody of because her mother

was in jail.      Etienne also asked Smith whether Smith was still

selling marijuana, to which Smith replied that he only sold crack

now.     While inside, Smith gave Etienne the $650 and in return

received a plastic bag containing what Smith believed to be half an

ounce of crack.

            After a few minutes, Bruce observed Smith emerge from

Etienne's house, get in his vehicle, and drive up the street Mercer

intercepted Smith at the end of the street and followed him back to

a prearranged meeting location.     When they arrived at the spot,

Smith handed a plastic baggie over to law enforcement agents.    The




                                 -5-
parties stipulated that the plastic bag contained 15.25 grams of

crack.

          The second transaction happened on July 30, 2009.     This

time, Mercer instructed Smith to call Jean-Francois to ask about

buying a whole ounce of crack.     Smith did so, and Jean-Francois

agreed to make the sale for $1300.     Once again, Smith met with law

enforcement agents before the buy.     While in their presence, Smith

placed three recorded calls to Jean-Francois to further discuss the

terms of the deal, ultimately confirming he would buy one ounce of

crack for $1300.   As before, the plan was for Smith to physically

get the drugs from Etienne, although this time Jean-Francois wanted

Smith to first visit him at his auto-detailing shop in Salem,

Massachusetts.

          Law enforcement agents equipped Smith with a body wire

and gave him $1300 to close the deal before sending him out.   Smith

went to see Jean-Francois at his shop, where they smoked weed

together and talked about the impending crack deal.     They also got

into some of their past history and discussed a debt Smith still

owed Jean-Francois.   The debt dated back to a time (before Smith

became an informant) when Jean-Francois "front[ed]" him some crack

but, unfortunately for both, Smith "ended up getting locked up" and

was unable to pay for it.

          After leaving Jean-Francois's shop, Smith called Etienne

to say he was on the way.   At first, Etienne said he wasn't ready


                                 -6-
for Smith because he hadn't gotten the drugs yet, but called Smith

right back and told him to come on over.       When Smith entered

Etienne's house, Bruce was again listening to the body wire and

watching from a distance.

          Etienne asked Smith how much he had with him, and Smith

responded "thirteen."       Smith gave the $1300 to Etienne, and

received back a "regular sandwich baggie" containing an ounce of

crack. As before, Smith traveled to a prearranged meeting location

(again under the watchful eyes of law enforcement) where he turned

the plastic bag over to law enforcement agents.        The parties

stipulated that this bag contained 27.82 grams of crack.

                     B. Criminal Proceedings

          On March 23, 2011, a federal grand jury indicted Jean-

Francois and Etienne, charging them with conspiracy to distribute

crack in violation of 21 U.S.C. §§ 841(a)(1) and 846.          The

indictment alleged the conspiracy began at "a time unknown," but

was in existence "at least by on or about July 22, 2009, and

continuing thereafter until on or about July 30, 2009." It further

alleged Etienne and Jean-Francois conspired to distribute at least

five grams of crack, which at the time it issued would have

triggered a mandatory minimum sentence of five years under 21

U.S.C. § 841(b)(1)(B).2


     2
       The Fair Sentencing Act of 2010 increased the amount of
crack necessary to trigger the mandatory five-year minimum sentence
from five grams to twenty-eight grams. See Fair Sentencing Act of

                                 -7-
             Etienne's jury trial began on July 30, 2012, and lasted

three days.3 The government called three witnesses: Mercer, Smith,

and Bruce.    Etienne did not testify or put on an affirmative case.

Instead, he focused on attacking Smith's character and credibility

during cross examination, homing in on Smith's potential motives

for cooperating with law enforcement.        In particular, Etienne got

Smith to admit that if he did not cooperate, he was looking at "mad

time" for his own past crimes, which involved drug dealing,

carrying a firearm without a license, and assault with a dangerous

weapon.   Smith also admitted that he received "$200 every time, no

matter what" for each drug deal he engaged in at the ATF's behest.

             In   his   closing,   defense   counsel    impugned    Smith's

credibility,      repeatedly   sounding   "if   you    can't   believe   the

messenger, you can't believe the message" as his refrain.          Counsel

told the jury Smith is "a bad guy, with multiple convictions for

drugs and guns, been to jail twice," and "[d]oesn't want to go back

and he's looking at ten plus more years" if charged with the crimes

the government overlooked in return for his testimony.             Counsel

described Smith as a man who "could dream up a case against his


2010, Pub. L. No. 111-220, § 2(a)(2). Etienne was sentenced after
the effective date of the Fair Sentencing Act, and thus the twenty-
eight gram requirement applies to his sentence.      See Dorsey v.
United States, 132 S. Ct. 2321, 2335 (2012).       The parties and
district court recognized this at sentencing.
     3
       Jean-Francois pleaded guilty three days earlier.    He was
ultimately sentenced to sixty months (or five years) of
imprisonment, followed by four years of supervised release.

                                    -8-
grandmother for two hundred bucks and a get-out-of-jail-free card."

In sum, counsel tried to sell the jury on the idea that Smith had

lied on the stand and simply made up the drug deals with Etienne.

          The jury did not buy what Etienne was peddling, and

returned a guilty verdict.     At sentencing, the district judge

determined Etienne was responsible for distributing more than

twenty-eight grams of crack, and concluded Etienne was subject to

a mandatory minimum sentence of five years based on this drug

quantity. He went on to impose a seventy-month (five years and ten

months) sentence to be followed by four years of supervised

release, plus a $100 special assessment.

          Etienne timely appealed.

                           II. ANALYSIS

          Etienne challenges both his conviction and his sentence.

First, he asks us to throw out his conviction because the district

judge improperly admitted certain overview, identification, and

interpretive testimony, all of which he says improperly bolstered

Smith's questionable credibility and consequently "eviscerated

[his] exclusive defense at trial -- that [Smith] was lying."

Etienne also argues Mercer improperly offered his personal opinion

about the strength of the government's case. Failing that, Etienne

asks us to vacate his sentence because the judge supposedly

committed an Alleyne error at sentencing by applying the minimum




                               -9-
five-year sentence in the absence of a jury finding as to drug

quantity.

            We address these claims in turn, beginning with the

evidentiary challenges.

                       A. Evidentiary Challenges

            1.   Standard of Review

            Etienne did not object to any of the testimony he now

claims was admitted in error.     Accordingly, he admits that none of

the arguments raised here have been preserved for appellate review.

            We review unpreserved evidentiary challenges for plain

error only.      See United States v. Whitney, 524 F.3d 134, 139-40

(1st Cir. 2008).     "[A] party who neglects to call a looming error

to the trial court's attention acts at his peril; under plain error

review, we have leeway to correct only the most egregious of

unpreserved errors."     United States v. Sánchez-Berríos, 424 F.3d
65, 73 (1st Cir. 2005).     Thus, Etienne bears the heavy burden of

demonstrating (1) that an error occurred, (2) which was plain or

obvious, (3) affected his substantial rights, and (4) "seriously

affect[ed]    the   fairness,   integrity,   or   public   reputation   of

judicial proceedings."      Whitney, 524 F.3d at 139-40 (citations

omitted) (internal quotation marks omitted).           We reverse only

sparingly in the plain error context, id., and we should be

especially loath to do so where it appears from the record that a

failure to object was the result of counsel's trial tactics, see


                                  -10-
United States v. Griffin, 818 F.2d 97, 100 (1st Cir. 1987) ("Nor

can we trifle with the tactical decisions of counsel" on plain

error review.); see also United States v. Rivera, 872 F.2d 507, 509

(1st Cir. 1989) ("[W]e realize, too, that plain error with respect

to a matter readily remediable, if not a trap for the court

(advertent or inadvertent), gives a defendant a free second bite at

the cherry, and is to be narrowly limited.").

           Against this backdrop, we address each of Etienne's

evidentiary challenges in turn.

           2. Overview Testimony

           Etienne focuses his evidentiary challenges primarily upon

what he dubs Agent Mercer's "overview" testimony.               An "overview

witness"   is   a   government   agent   who   testifies   as   one    of   the

prosecution's first witnesses and, as the term implies, provides an

overview or roadmap of the prosecution's case to come.                 United

States v. Brown, 669 F.3d 10, 24 (1st Cir. 2012).                     Overview

testimony is inherently problematic for at least three reasons:

"(1) the jury could be influenced by statements of facts and

credibility determinations not in evidence; (2) later testimony

could be different from what the overview witness assumed; and (3)

the jury may place greater weight on evidence that they perceive

has the imprimatur of the government."          Id. at 24 (citing United

States v. Flores-de-Jesús, 569 F.3d 8, 16-17 (1st Cir. 2009);

United States v. Casas, 356 F.3d 104, 119-20 (1st Cir. 2004)).


                                   -11-
             Disfavored overview testimony in drug conspiracy cases is

generally elicited when the government calls a law enforcement

agent as its first witness to testify--based on the results of the

agency's overall investigation, rather than on his own personal

knowledge       or   participation--that       the   charged     drug   conspiracy

actually existed.        See United States v. Rosado-Pérez, 605 F.3d 48,

55 (1st Cir. 2010) ("Overview testimony at times involves a

witness's assertion of facts not based on his own knowledge when

those facts are not otherwise proven.").                  The overview witness

commonly goes on to testify about a defendant's specific role in

the charged conspiracy.           In other words, far from providing an

"overview" of the case, the witness actually testifies that the

defendant is guilty of the crime charged.

             For more than a decade now, we have repeatedly admonished

prosecutors who insist on presenting this sort of testimony.

Brown, 669 F.3d at 24; see, e.g., United States v. Meises, 645 F.3d
5, 14-16, 18 (1st Cir. 2011) (improper overview where government's

witness     testified,       without   personal      knowledge,      that    certain

defendants       were   members   of   the     charged    drug      conspiracy   and

identified their specific roles within that conspiracy); Flores-de-

Jesús, 569 F.3d   at    14-15,   17-27    (government's        first   witness

improperly circled photographs of the three defendants appearing on

a   chart    depicting       twenty-five     members     of   the    alleged     drug

conspiracy and told the jury that one defendant was a "seller" and


                                       -12-
the other two were "both sellers and runners" in that conspiracy);

Casas, 356 F.3d at 118-20 (government agent, going "well beyond his

personal knowledge," improperly "testified that there was a drug

trafficking organization, . . . that all four of the defendants

were members of this organization, and that the organization

handled specific massive quantities of cocaine and heroin").

           Nevertheless, we have not imposed a blanket ban on all

overview testimony.    Rather, we have recognized that "[t]here may

be value in having a case agent describe the course of his

investigation in order to set the stage for the testimony to come

about the nature of the conspiracy and the defendants involved."

Flores-de-Jesús, 569 F.3d at 19 (emphasis added).          A government

agent's testimony, when based on his personal knowledge and limited

to   a   description   of   his   activities   in   the   course   of    an

investigation, may in some circumstances be helpful to provide

background information and to explain how and why agents became

involved with a particular defendant in the first place.                Id.

(quoting United States v. Goosby, 523 F.3d 632, 638 (6th Cir.

2008)); see also Rosado-Pérez, 605 F.3d at 55-56 (finding that

government witness's testimony, based on his personal knowledge,

about how surveillance "videos and wiretap recording fit into the

rest of the conspiracy . . . [was] not overview testimony and [was]

properly admitted").




                                   -13-
             What is not acceptable is when "a government witness

testifies about the results of a criminal investigation, usually

including aspects of the investigation [that] the witness did not

participate in"--and therefore lacks personal knowledge of--"before

the government has presented evidence."        Rosado-Pérez, 605 F.3d at

55.    Indeed, such testimony is nothing more than an improper

attempt   to   transmute    the   prosecutor's     opening   argument    into

substantive evidence.       See Flores-De-Jesus, 569 F.3d at 17 ("The

law already provides an adequate vehicle for the government to

'help' the jury gain an overview of anticipated evidence as well as

a preview of its theory of each defendant's culpability: the

opening statement.") (quoting United States v. Garcia, 413 F.3d
201, 214 (2d Cir. 2005) (internal quotation marks and alteration

omitted)).

             With these principles in mind, we turn to the testimony

Etienne challenges as improper overview testimony.           The government

opened its case with Mercer.      After briefly describing his twenty-

two years of law enforcement experience and his assignment to

investigate "gangs, guns and drugs" on the North Shore, Mercer

explained how he came to investigate Jean-Francois and Etienne.

Mercer testified that he first secured Smith's cooperation, and

then   Smith   identified   Jean-Francois    and    Etienne,   among    other

individuals, as potential targets.          Mercer explained that Smith

knew who Etienne and Jean-Francois were because they were "past


                                    -14-
criminal associates that he had done business with, drug business

with in the past."            He also said that Smith referred to Etienne and

Jean-Francois by their respective nicknames, "Smoke" and "Black."

                 Mercer      then    proceeded    to    discuss   the   ATF's   general

investigatory          techniques,       which    included     mobile    surveillance,

recording phone calls, and using body wires to monitor and record

in-person conversations.               Mercer described the specific steps he

took to set up and implement the July 22 and July 30 drug buys,

which included instructing Smith to make telephone calls to Jean-

Francois and Etienne.                Along the way, he confirmed that he had

listened         to    the     various       recorded    telephone      and   body-wire

conversations between Smith, Jean-Francois, and Etienne in real-

time       and   had    reviewed       the    recordings    afterwards.         He   also

summarized portions of the recordings as part of the government's

introduction into evidence of the transcript of each recorded

conversation.4

                 On   appeal,       Etienne   argues    that   the   government      used

Mercer's testimony to do exactly what we have prohibited.                              He

specifically complains about Mercer's testimony that Smith knew

Jean-Francois and Etienne as past criminal associates with whom he

had done drug business before, along with Mercer's testimony that

he wanted to use Smith to identify and go after people who were



       4
       None of the actual recordings were played while Mercer was
on the stand.

                                              -15-
supplying Smith with drugs.     According to Etienne, his testimony

was "tantamount to telling the jury that a conspiracy existed and

that Etienne was part of it."    He further intimates that Mercer's

testimony about the nature of Smith's relationship with himself and

Jean-Francois was improper because it "necessarily derived from

[Smith's] hearsay accusation."

          In response, the government tells us Mercer did not offer

an improper overview.      It says Mercer's testimony was proper

because he based it on his personal knowledge of the investigation

and did not opine on Etienne's role in the charged conspiracy. The

government also argues that Mercer's testimony about Smith's past

dealings with Etienne and Jean-Francois did not violate the rule

against hearsay:     per the government, Mercer's testimony had the

nonhearsay purpose of providing background and explaining to the

jury how the ATF came to investigate Etienne in the first place.

          The record here leads us to side with the government.

Mercer's testimony is not akin to the type of overview testimony in

which a government agent kicks off the prosecution's case with a

blanket assertion that a defendant was a member of the charged

conspiracy, and which we sharply criticized in Meises, Flores-De-

Jesus, and Casas.5    With respect to the conspiracy charged here,


     5
       Mercer's testimony that Smith was familiar with Etienne and
Jean-Francois because they were "past" criminal associates gives us
some pause. This testimony regarding Etienne's prior bad acts was
of questionable relevance. It also ran the danger of prejudicing
the jury and encouraging it to convict based on Etienne's uncharged

                                 -16-
Mercer testified to the activities he undertook in setting up each

July   2009    drug      deal.      Mercer    described    his   contemporaneous

monitoring of conversations involving Smith and Etienne or Smith

and Jean-Francois, explained to the jury what the speakers were

talking about in each conversation, and stated that Smith and

Etienne ultimately exchanged money for drugs on July 22 and July

30.    Having thoroughly reviewed the record, we are satisfied that

at least most of Mercer's testimony about Etienne's involvement was

based on his personal knowledge and "represented the fruits of

first-hand police work."           United States v. Valdivia, 680 F.3d 33,

48 (1st Cir. 2012).            To the extent that there is any ambiguity

about Mercer's knowledge of prior acts, we will not, on plain error

review, permit Etienne to gain any benefit from his choice not to

clarify the ambiguity.            Accordingly, we conclude Mercer did not

offer improper overview testimony.                See Rosado-Pérez, 605 F.3d at

55-56.

              As   for   the     hearsay    objection   embedded   in   Etienne's

argument, Etienne did not raise a hearsay objection at trial and

the issue is waived here given that he failed to develop it on

appeal.    See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.


conduct. Although we have analyzed the "propriety of [a] trial
judge's admission of prior bad acts evidence under the aegis of
Rules 404(b) and 403 of the Federal Rules of Evidence," United
States v. Doe, 741 F.3d 217, 229 (1st Cir. 2013), cert. denied, No.
13-10728, 2014 WL 2919345 (Oct. 6, 2014), Etienne did not argue at
trial, nor does he assert on appeal, that the testimony should have
been barred by either or both of these rules.

                                           -17-
1990) ("[A] litigant has an obligation to spell out [his] arguments

squarely      and      distinctly,   or   else   forever   hold   [his]   peace."

(internal quotation marks omitted)).6

                  Summing up, we conclude that Mercer did not provide

improper overview testimony.

                  3.   Interpretive Testimony

                  Moving on, Etienne argues the trial judge erred in

permitting Mercer and Bruce to offer specific instances of what he

dubs "interpretive" testimony. He complains both were permitted to

testify to their "interpretations" of the recorded conversations.

By this he means that the law enforcement officers told the jury

what       they    thought   the   conversations    were   about.    They    also

interpreted the meaning of words they said had to do with drug

sales, and testified that an exchange of drugs took place during

certain conversations.




       6
       We also note that Etienne may have waived the objection to
overview testimony entirely because the lack of evidentiary
challenges throughout trial appears to be the result of his
conscious litigation tactics. See United States v. Washington, 434
F.3d 7, 11 (1st Cir. 2006) (finding waiver where "counsel made a
deliberate strategic choice" to admit certain evidence). Etienne's
counsel filed a pre-trial motion in limine seeking to preclude
overview testimony and was clearly sensitive to the pitfalls of
improper overview testimony. During the hearing on his motion,
defense counsel explicitly agreed with the trial judge's statements
that "[s]ome general context is appropriate," and that Mercer's
testimony is "something we have to police as we go along."
Mercer's actual testimony, in defense counsel's eyes, apparently
never crossed that line. This provides yet another basis for our
refusal to fault the trial judge.

                                          -18-
             Etienne argues this testimony, which we will discuss in

more detail momentarily, went hand-in-hand with Mercer's improperly

admitted overview testimony and was especially prejudicial because

Smith offered his own interpretation (which parroted Mercer's) as

to what transpired during those conversations.            In Etienne's view,

this can only mean the law enforcement officers' testimony unfairly

"bolstered" Smith's testimony and served to shore up his "shaky

credibility." Taking a contrary viewpoint, the government says the

testimony    constituted   permissible     lay   opinion    based   upon   the

officers' personal knowledge of the drug trade, and particularly,

its parlance.

             "[W]e have long held that government witnesses with

experience in drug investigations may explain the drug trade and

translate coded language for juries, either through lay or, if

qualified, expert testimony."         Rosado-Pérez, 605 F.3d at 56.

Interpretive testimony, we have made clear, "is not overview

testimony and is properly admitted."        Id.

             Although   Etienne   raises   the    issue    of   interpretive

testimony, he cites little authority in support of his belief that

the specific testimony at issue here was improper. He has not come

forward with a single case in which we have reversed a conviction

on plain error review due to erroneously admitted interpretive

testimony.    To his credit, Etienne forthrightly acknowledges that

in the case he highlights most we actually upheld the admission of


                                   -19-
the challenged interpretive testimony.           See United States v.

Albertelli, 687 F.3d 439, 446-50 (1st Cir. 2012).

            We have reviewed the specific testimony challenged as

interpretive, and only a few portions can be fairly described as

such.   First is Mercer's testimony regarding the July 30 deal and

several   related   conversations,   all   of   which   he   monitored   in

realtime.    Mercer told the jury Smith and Jean-Francois had a

telephone conversation in which Jean-Francois used the word "cake"

to mean "money."     When Smith met with Etienne later, the two men

used the number "13" to mean the price of the drugs, $1300.        Mercer

also testified that while Smith and Etienne were discussing the

price, "[y]ou could hear [over the recording] what appeared to be

the sound of money being handed over, counted out, cash."

            We are satisfied the district court did not plainly err

in admitting this testimony based upon Mercer's twenty-two years of

experience as an ATF agent and his contemporaneous monitoring of

the conversations as they occurred.

            Next is Bruce's testimony in which he told the jury that

he monitored Smith's body wire on July 30 and "heard what sounded

like a deal being consummated after initial greetings" between

Smith and Etienne.    At the time of trial, Bruce had been a state

trooper for almost twenty years, with more than a decade of

experience as a drug detective.      He had been actively involved in

the ATF's investigation of Etienne and Jean-Francois, and he


                                 -20-
monitored these particular conversations in realtime.       The nature

of Bruce's testimony differed little from Mercer's.       Accordingly,

we cannot say the allowance of his interpretive testimony was

error, plain or otherwise.

            4.   Mercer's Opinion of Guilt

            Etienne next claims Mercer improperly "expressed his view

that the government had proved beyond a reasonable doubt that there

existed a conspiracy and Etienne was part of it" before opining

that "the jury could convict" Etienne.       Etienne points to Mercer's

testimony on re-cross examination about Smith's obligation to

testify truthfully in accordance with his cooperation agreement.

This testimony came only after defense counsel asked several

questions geared at pinning down exactly who would determine

whether Smith had lied on the stand. Etienne never moved to strike

it as non-responsive, nor did he ask the district judge to instruct

the jury that they alone determine whether a witness's testimony is

credible.    We'll set forth the exchange to put it in context.

            Q. [By defense counsel] Who determines whether
            or not [Smith's] testimony is truthful?

            A.   [Mercer] I guess the jury.

            Q.   How about the government?

            A. I think ultimately the jury. Again, if we
            -- if I thought that he lied and I could prove
            it, I would bring it to the attention of the
            U.S. Attorney personally and I guess they'll
            make their own evaluation at some point.



                                 -21-
          Q.    So, then if Mr. Etienne doesn't get
          convicted, then you assume that the jury
          thinks [Smith] is lying and if he doesn't get
          a conviction in this case, [Smith] gets
          charged with everything going back to 2003,
          2004, when he bought the guns in Woburn with
          Paul, right?

          A.   No.

          Q.   Isn't that what you just testified to?

          A.    If your defendant -- if your client
          [Etienne] is found not guilty, that's the
          jury's decision.     That doesn't mean that
          [Smith] lied. It may be we didn't have enough
          evidence, which I don't -- I think we have --

          Q.    So that it won't be the jury that
          determines whether or not [Smith] is lying or
          telling the truth, it's going to be the
          government, the one that he made the deal
          with, who determines whether or not he's
          testified truthfully?

          A.   That will be one of the factors, yes.

          Etienne's argument that this testimony mandates a new

trial is utterly without merit.        Defense counsel elicited the

complained-of testimony, and even then only after an extended back-

and-forth with Mercer.    Counsel not only opened the door to this

response through his line of inquiry, but practically begged Mercer

to walk through it by continuing to pursue it.      We will not now

suffer to hear Etienne complain of a purported error for which he

alone was responsible.7


     7
       In a single paragraph of his brief, Etienne cherry-picks
several unobjected-to statements from the prosecutor's opening and
closing arguments, then advances the notion that the government
presented its case in such a way as to improperly vouch for Smith's

                                -22-
             5.   Identification Testimony

             Finally,    we   address     Etienne's   arguments     regarding

Mercer's and Bruce's testimony identifying the speakers heard in

various   recorded      conversations.        Generally    speaking,   in   the

complained-of testimony the officers identified either Etienne's or

Jean-Francois's voice on those recordings.                Etienne asserts (1)

that this testimony was inadmissible because the government failed

to lay a foundation for either law enforcement officer's ability to

identify any of the voices in the recordings, and (2) the officers'

opinions were not helpful to the jury (and should not have been

admitted) because Smith made the same identifications when he took

the stand.

             In rejoinder, the government argues that the lack of a

proper foundation for Mercer's identification testimony cannot be

presumed in the absence of an objection, which would have led to an

on-the-record     proffer     of   a   foundation.    As     for   Bruce,   the

government argues that his unobjected-to testimony established a

foundation based on his opportunity to observe and hear both Smith

and Etienne during the investigation. Finally, the government says

that even if any of the testimony was admitted in error, Etienne is


testimony. Although he expounds on this theory at greater length
in his reply brief, Etienne has provided us with no authority for
his contention that the disparate statements were improper or that
they form any basis for reversal on plain error review.
Accordingly, we find any potential argument along these lines to be
waived. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990).

                                       -23-
unable to satisfy the third or fourth prongs of plain error review

because Smith himself was competent to identify the individuals in

the recordings, he did so on the stand, and Smith's testimony was

consistent with that of Mercer and Bruce.

          Because the government did not seek to qualify either

Mercer or Bruce as an expert, we analyze their identification

testimony as lay opinion under Federal Rule of Evidence 701. To be

admissible, lay opinion must "be 'helpful to clearly understanding

the witness' testimony or to determining a fact in issue,'" United

States v. Díaz-Arias, 717 F.3d 1, 11-12 (1st Cir. 2013) (quoting

Fed. R. Evid. 701(b)), and "'rationally based on the witness's

perception,'" id. at 13. (quoting Fed. R. Evid. 701(a)).   We have

determined that a lay opinion is not "'helpful' to the jury 'when

the jury can readily draw the necessary inferences and conclusions

without the aid of the opinion.'" Id. at 12 (quoting United States

v. Sanabria, 645 F.3d 505, 515 (1st Cir. 2011)).

          Moreover, and despite Etienne's failure to raise the

issue at trial, the government bore the "burden [of laying] a

foundation that established the basis of [Mercer's and Bruce's]

knowledge or opinion in connection with all of [their] testimony."

United States v. Vázquez-Rivera, 665 F.3d 351, 361 (1st Cir. 2011);

see also Rosado-Pérez, 605 F.3d at 55 ("A foundation should be laid

establishing the basis of a witness's knowledge, opinion, or

expertise.").


                               -24-
           With these principles in mind, we may quickly dispose of

the challenge to Bruce's testimony. The identifications Bruce made

were of voices on the body wire recordings from July 22 and 30.

Bruce testified that he established surveillance of Etienne's home

on July 22 in a spot thirty to forty-five feet away where he had an

unobstructed view.       Bruce testified he had met Smith before that

day, and that Smith's body wire--which allowed Bruce to hear his

conversations "in realtime"--was "work[ing] very well."                 Further,

Bruce personally observed Etienne standing on his porch when Smith

arrived at his Hollingsworth Street home.           Bruce watched as Smith

approached and exchanged greetings with Etienne, after which they

both went inside, whereupon he could no longer see them but could

still "hear what was being said," thanks to Smith's body wire.

           Contrary to Etienne's protestations, Bruce's testimony

adequately established that he was capable of identifying Etienne's

voice on the recordings by virtue of his previous familiarity with

Smith   coupled   with    his   ability    to   observe    and   hear   Smith's

interaction with Etienne on the front porch.              Bruce's opinion was

clearly helpful to the jury.        Not only did it assist the jury--

which was not familiar with the voices of Smith, Jean-Francois, or

Etienne--in determining for itself who said what in the recordings,




                                    -25-
it also tended to show Smith spoke with Etienne and not some other

person inside the house.8     There was no error, plain or otherwise.

              As for Mercer, he identified the recorded voices of both

Etienne and Jean-Francois in telephone conversations and on the

body wire.       The government, as Etienne contends, did not lay a

foundation for this testimony, and on appeal it does not argue it

did.       Instead, the government offers speculation as to potential

foundational testimony that Mercer may have offered had he been

asked.       Speculation is not foundation evidence, and we find the

government's failure to elicit Mercer's identification testimony

without attempting to lay a foundation was a plain and obvious

error.

              That being said, the third and fourth prongs of our plain

error review nonetheless block Etienne's path to relief.            Recall

that in addition to demonstrating plain error, Etienne must also

prove the error affected his substantial rights and "seriously

affect[ed] the fairness, integrity, or public reputation of [the]

judicial      proceedings."    Whitney, 524 F.3d   at   140   (internal

quotation marks omitted).        On this record, he is able to do

neither.




       8
       We, therefore, reject Etienne's argument that because the
recordings spoke for themselves, and because Smith provided his own
interpretation of what was going on, the district judge should have
excluded Mercer's and Bruce's interpretive testimony as not helpful
to the jury.

                                   -26-
            Although the government failed to lay a foundation for

Mercer's identification testimony, it did do so for Smith's and

Bruce's testimony.        Smith, who had actually participated in the

conversations, made his voice identifications while the actual

tapes were playing, while Mercer and Bruce simply testified to

their recollections as to who said what in each conversation.                        All

three    offered   consistent          testimony,     and   each     was   subject    to

rigorous cross-examination. Given that Etienne had the opportunity

to expose any weaknesses in the testimony, we can not say the

government's       failure        to    lay      a    foundation      for    Mercer's

identification testimony affected Etienne's substantial rights.

            The    strength       of    the    evidence     against    Etienne   only

reinforces this conclusion.              The indictment charged Etienne as a

member of a drug distribution conspiracy in violation of 21 U.S.C.

§ 846.     To convict, the government had to prove that Etienne

"entered into an agreement with another to commit a crime," here,

an agreement with Jean-Francois to distribute crack. United States

v. Innamorati, 996 F.2d 456, 470-71 (1st Cir. 1993).

            The     recordings            established        that      Jean-Francois

orchestrated each drug deal and instructed Smith to make the

physical exchange with Etienne. Etienne's presence at the time and

place where Jean-Francois told Smith to pick up the drugs, combined

with his preexisting awareness of the price (including the last-

minute   $50   increase      on    July       22),   is   powerful    circumstantial


                                          -27-
evidence against him.    See, e.g., United States v. Andújar-Basco,

488 F.3d 549, 558 (1st Cir. 2007) (The defendant's "very arrival at

the appointed time and place designated for the transfer of

[certain amounts of cash] is strong circumstantial evidence of his

involvement in the conspiracy.").         The recordings themselves, as

heard by the jury, established that the speakers used drug lingo,

and they could be heard consummating a drug deal as well.

          Additional evidence came from the parties' stipulations

as to drug quantity.    While we will have occasion to discuss them

in more detail later, the parties stipulated--and the jury was told

during the government's case-in-chief--that Smith turned baggies

over to law enforcement containing 15.25 grams and 27.82 grams of

crack on July 22 and July 30, respectively.              As one ounce is

approximately 28.35 grams, Smith obtained approximately half-an-

ounce of crack on July 22, and just shy of one ounce on July 30.

This comported with the recorded conversations in which Smith told

Jean-Francois how much he was looking for on each occasion, and

constituted   further   evidence   of     Etienne's   involvement   in   the

conspiracy.

          All told, the evidence of guilt was overwhelming. We are

satisfied therefore, that the erroneous admission of Mercer's

identification testimony did not affect Etienne's substantial

rights or seriously impair the fairness, integrity, or public

reputation of his trial.


                                   -28-
                               B. Alleyne

            Because Etienne is unable to show he is entitled to a new

trial, we move on to address his argument that we must vacate his

seventy-month sentence.      Etienne tells us the district court erred

by imposing a statutory minimum mandatory sentence in violation of

his Sixth Amendment rights as articulated by the Supreme Court in

Alleyne v. United States, 133 S. Ct. 2151 (2013).        Etienne did not

object to the imposition of a minimum sentence at sentencing, and

as with his evidentiary challenges, he concedes that plain error

review applies here.    Before getting into his argument, we provide

a brief primer on Alleyne.

            "In   Alleyne,   the   Supreme   Court   extended   the   rule

[announced in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000),]

requiring a jury to find, beyond a reasonable doubt, any fact that

increases a maximum statutory penalty to any fact that requires

imposing a statutory minimum penalty."        United States v. Doe, 741
F.3d 217, 233 (1st Cir. 2013), cert. denied, No. 13-10728, 2014 WL
2919345 (Oct. 6, 2014) (citing Alleyne, 133 S. Ct. at 2160).

Alleyne recognized that "a fact triggering a mandatory minimum

[sentence] alters the prescribed range of sentences to which a

criminal defendant is exposed."           Alleyne, 133 S. Ct. at 2160.

Therefore, "a fact increasing either end of the [sentencing] range

produces a new penalty and constitutes an ingredient of the

offense."   Id.   In today's post-Alleyne world, any such fact "must


                                   -29-
be submitted to and found beyond a reasonable doubt by a jury, not

by a judge utilizing a preponderance of the evidence standard at a

sentencing hearing."         Doe, 741 F.3d at 233.

              Here, the five-year minimum sentence was triggered by the

amount of drugs involved in the conspiracy.                    At the time the

indictment issued, the conspiracy only needed to have involved 5

grams of crack for the five-year minimum to apply.                     The parties

agree though that an intervening statutory amendment upped the ante

and required the government to convince the jury that it involved

at    least   28     grams   to   require   a   minimum   five-year      sentence.

Although the original indictment alleged the conspiracy involved

more than 5 grams of crack, the government declined to seek a

superseding indictment reflective of the new 28-gram threshold.

              At sentencing, the district judge stated, "[w]ell, the

jury didn't find it, but as a sentencing matter there's little

question      that     the   quantities     involved,     as    stated    in   the

[Presentence Report], exceed 28 grams."               The prosecutor replied

that this was "[c]orrect," while the defendant made no response.

The   government       and   defendant    proceeded   with     their    sentencing

arguments (the defendant's focused on what he considered to be his

minor involvement with the drug deals), with no discussion as to

the drug quantities involved in the two transactions.                    The judge

noted that the United States Sentencing Guidelines recommended a

sentence between sixty-three and seventy-eight months, and he


                                         -30-
opined that "the Guidelines themselves do a good job of considering

and recognizing the factors that the [sentencing] statute sets

out."   The judge then imposed a seventy-month sentence.           While the

sentence ultimately imposed exceeded the five-year minimum, there

is no doubt the district judge considered the minimum sentence to

have been triggered by the involved drug quantities.

            According to Etienne, the district judge erred in doing

so because the jury did not make any determination as to the amount

of drugs involved in either transaction. Further, he states, there

was no evidence as to drug composition or weight at trial.                And

because the judge, as opposed to the jury, improperly made the

finding it matters not that the district judge imposed a within-

Guidelines sentence that exceeded the statutory minimum.                 Thus,

Etienne urges us to remand for resentencing without regard to the

statutory   minimum   (and,     presumably,    without   taking    any    drug

quantity into consideration).

            The   government,    somewhat    surprisingly,   concedes      the

district court committed a clear or obvious error by imposing a

mandatory minimum sentence. It focuses its argument instead on the

third and fourth prongs of plain error review, contending that

Etienne is unable to show the error affected his substantial rights

or seriously impaired the fairness, integrity, or public reputation

of the judicial proceedings.          The government argues none of

Etienne's    substantial   rights     were    affected    thanks    to    the


                                   -31-
uncontroverted evidence at trial that the two transactions involved

more than enough crack to trigger the five-year minimum.            Further,

the government says that no plain error can be shown because the

sentence imposed--seventy months--was based upon the Guidelines

range and the 18 U.S.C. § 3553(a) factors, not on the court's

determination of drug quantity.

            Although the parties agree an Alleyne error occurred,

their stipulation on this question of law is of no import.                 See

United    States    v.   Teeter,   257 F.3d 14,   28   (1st   Cir.    2001)

("Stipulations about legal issues . . . normally are not binding on

a court.").    Accordingly, we take a de novo look at the Alleyne

issue.

            What happened here is the parties stipulated to several

facts prior to trial, including drug weight and composition.               The

government introduced those stipulations in its case-in-chief

during Mercer's testimony, each time without objection.                  Before

mentioning the first stipulated fact, the prosecutor addressed the

court, stating "at this time we would ask, and we have agreed with

[the]    defense,   to   introduce   portions    of   the   stipulation      of

undisputed facts."       The trial judge made the following response:

            Okay. Let me just say to the jury, sometimes
            facts are at issue in the case, sometimes
            they're not. The parties may sometimes agree
            that some things are factual. So, they enter
            into what we call a stipulation, which is
            evidence of the facts that they would recite.
            That means there is no controversy between the
            parties about these matters.

                                     -32-
The prosecutor proceeded to inform the jury that the parties agreed

that in July of 2009 Etienne (1) lived in Lynn, Massachusetts, and

(2) was the primary caretaker and had sole physical custody of a

young   daughter.      He    then   continued     his   line   of   questioning

regarding the first drug deal on July 22.

              As Mercer concluded his testimony about that deal, the

prosecutor entered the following stipulation into evidence without

objection:      "The white substance which was contained in a plastic

baggie provided by [Smith] to federal agents on July 22, 2009 was

cocaine base, also known as crack, and the net weight of the

cocaine base itself was 15.25 grams."           Later on, while Mercer was

still on the stand, the prosecutor similarly read the following

stipulated facts about the second drug buy: "The white substance

which was contained in a plastic baggie provided by [Smith] to

federal agents on July 30th, 2009, was cocaine base, also known as

crack, and the net weight of the cocaine base itself was 27.82

grams."

              Following both sides' closing arguments, the trial judge

gave    the    following    jury    instruction    regarding    the   parties'

stipulations:

              Now, you have some different categories of
              evidence. You have some stipulations, what we
              call, and they were read at various places and
              you'll have, I believe, a copy of the document
              which   records   the   stipulations.      The
              stipulations are agreements between the
              government and the defendant that you may take
              the facts stipulated to as being established.

                                      -33-
             Those are not in         contest.       App.    at   316
             (emphasis added).

Etienne did not object to this instruction, but even if he had, the

instruction was correct. It is well-established that a stipulation

is a form of evidence that "should be presented to the jury, in

whatever manner the parties and the courts agree to, prior to the

close of evidence."       United States v. Pratt, 568 F.3d 11, 18 n.6

(1st Cir. 2009).

             Thus, the prosecution introduced evidence during its

case-in-chief showing that the two transactions together yielded a

total   of   43.07    grams    of   crack.     Not   only   was   the    evidence

uncontested,    Etienne       expressly    agreed    to   it.     This   clearly

established     the    minimum      drug     quantity     attributable    and/or

foreseeable to Etienne during his involvement in the conspiracy.

This number easily exceeded the 28 grams required to trigger a

minimum five-year sentence.

             The drug quantity cases upon which Etienne relies all

involve situations in which the drug quantity evidence did not come

in at trial.         Those cases necessarily involved an Apprendi or

Alleyne violation, as the ultimate drug quantity findings were made

by the judge at sentencing. See United States v. Zavala-Marti, 715
F.3d 44, 52-54 (1st Cir. 2013) (Apprendi violation where judge's

drug quantity finding at sentencing exceeded amount set forth in

the indictment and triggered a harsher maximum jail term); United

States v. Harakaly, 734 F.3d 88, 96-97 (1st Cir. 2013) (Alleyne

                                      -34-
error where drug quantity triggering mandatory minimum was neither

alleged in indictment nor stipulated at time guilty plea entered);

United States v. Delgado-Marrero, 744 F.3d 167, 183-84, 188-89 (1st

Cir. 2014) (Alleyne error where judge imposed enhanced minimum

after jury answered postverdict "special" question as to drug

quantity, but had not been instructed its finding must be beyond a

reasonable doubt); see also United States v. Barnes, --- F.3d ---,

No. 11-1093, 2014 WL 5072846, at *2 (1st Cir. Oct. 10, 2014)

(Alleyne error where judge found drug quantity triggering mandatory

minimum by the preponderance of the evidence).   Here, by contrast,

Etienne himself affirmatively relieved the government of the burden

of proof with respect to drug quantity.

          "Factfinding premised on a defendant's admission is not

a practice invalidated by Apprendi," Alleyne's pre-cursor.   United

States v. Eirby, 515 F.3d 31, 36 (1st Cir. 2008).     By that same

token, neither is it prohibited by Alleyne, which merely extends

Apprendi's rule to facts that trigger mandatory minimum sentences.

Given Etienne's admission that the two transactions involved more

than 28 grams of crack, the district judge's imposition of a

minimum sentence simply did not involve the type of "judicial

factfinding" the Supreme Court found concerning in Alleyne.      We




                               -35-
conclude, therefore, that Etienne's sentence is not violative of

Alleyne.9

            In a last-gasp effort to undo his stipulations, Etienne

cites United States v. Torres-Rosario, 658 F.3d 110, 116 (1st Cir.

2011), to tell us that "courts may excuse waivers and disregard

stipulations where justice so requires."             He then asks us to

disregard his stipulations with respect to drug quantity. Etienne,

though, does not specify how or why justice requires that he be

relieved of the stipulations.       Moreover, he conveniently ignores

our observation in the very case he cites that, "where a party

makes an explicit and specific concession, practical reasons favor

holding a party to such a concession, whether given in exchange for

a quid pro quo or merely to avoid evidence that the party would

prefer not to be presented."      Id.

            Etienne clearly stood to benefit from these stipulations.

First,   they   reduced   the   number    of   witnesses   against   him   by

relieving the government of its burden to call witnesses to

establish the weight and chemical makeup of the substances Smith



     9
        True, the district judge at sentencing observed that
although "the jury didn't find it, but as a sentencing matter
there's little question that the quantities involved, as reported
in the [Presentence Report], exceed 28 grams." The reason "the
jury didn't find it," of course, is because Etienne had agreed to
the drug quantities, thereby leaving nothing for the jury to do on
that issue. Regardless, we may affirm the district court on any
basis appearing in the record, such as Etienne's stipulations.
United States v. Rodríguez-Peña, 470 F.3d 431, 433 (1st Cir. 2006)
(per curiam). We do so here.

                                   -36-
turned over to law enforcement.10       Such testimony would have

distracted from the defense strategy of focusing solely on Smith

and his motivation for, as Etienne saw it, feeding him to the ATF

in order to save his own skin.   Indeed, testimony from one or more

experts that the substances Smith turned over to law enforcement

were what he had purported them to be could only serve to enhance

Smith's credibility.

          We also note the government indicated in its trial

memorandum that, should the jury convict, it would seek to prove at

sentencing "that the defendants [i.e., Jean-Francois and Etienne]

conspired to distribute at least 280 grams of [crack], thus

triggering a 10-year mandatory minimum sentence under [21 U.S.C.]

§ 841."11 This put Etienne on notice that the government likely had

evidence beyond the two sales in July 2009. Had Etienne challenged

drug composition or quantity, the government may have introduced



     10
        The government had stated in its trial memorandum (filed
before the parties stipulated to drug quantity) that it intended to
call an expert witness to testify that the substances Etienne sold
to Smith in July 2009 together contained more than 28 grams of
crack.
     11
        A drug conspiracy involving 280 grams of crack actually
exposed Etienne to a potential life sentence.       See 21 U.S.C.
§ 841(b)(1)(A)(iii) (providing ten-year to life sentence as
punishment for any person who knowingly or intentionally
distributes or possesses with intent to distribute at least 280
grams of crack); 21 U.S.C. § 846 (rendering any person who
"conspires to commit any offense defined in this subchapter . . .
subject to the same penalties as those prescribed for the offense,
the commission of which was the object of the attempt or
conspiracy").

                                 -37-
evidence of additional drug sales.        This obviously would have been

harmful to Etienne's interests, and stipulating to the lower drug

quantity forestalled this possibility.

           As it turns out, and although Alleyne had not yet been

decided when Etienne was sentenced, the government did not attempt

to prove at sentencing that the conspiracy involved at least 280

grams of crack.    See United States v. Mills, 710 F.3d 5, 15 (1st

Cir.   2013)   (recognizing   in   a   pre-Alleyne   opinion   that   drug

quantities may be found at sentencing by a preponderance of the

evidence). At the time of trial, Etienne would have understood the

government only needed to introduce enough evidence to obtain a

conviction on the conspiracy charge, but could then introduce

evidence of drug quantity at sentencing in an attempt to trigger

the ten-year minimum.     Although the record does not explicitly

reveal why Etienne decided to stipulate to drug composition and

quantity at trial, it is noteworthy that, after he did so, the

government chose not to seek the possible ten-year minimum at

sentencing.

           Etienne obviously felt the benefits of stipulating to

drug quantity warranted giving up the opportunity to challenge drug

weight and composition. That he has come to regret his stipulation

is not grounds for relieving him of its effect.          Doing so would

allow Etienne to reap its benefits at trial, only to turn around

and seek to reverse his conviction because the trial proceeded in


                                   -38-
the exact manner he wanted.    Etienne's position boils down to an

absurd desire to have his cake (the sugar-based kind, that is) and

eat it too.   We, therefore, decline to permit Etienne to take back

his drug quantity stipulations.

                          III. CONCLUSION

          Etienne's conviction and sentence are affirmed.




                                -39-